Citation Nr: 1548152	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to August 8, 2006, and in excess of 10 percent thereafter, for residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints.  

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in January 2012.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in March 2013, November 2013 and November 2014 for additional development.  

In light of the Veteran seeking the maximum possible benefit for his left ring finger disability, the Board must also assert jurisdiction over the issue of peripheral neuropathy of the left upper extremity, associated with the left ring finger disability in order to adequately assess this disability.  

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As there is evidence of marginal employment in the record and the Veteran has filed a claim for TDIU in July 2008, the Board is assuming jurisdiction over this derivative TDIU claim, which will dates back to the earliest time that the increased initial rating claim on appeal was originally filed.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 8, 2006, the probative evidence of record reflects residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints was, at worst, productive of limitation of motion, no ankylosis and no x-ray evidence of arthritis.  

2.  From August 8, 2006, the probative evidence of record reflects residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints has been, at worst, productive of diminished functioning such that amputation with prosthesis would equally serve the Veteran; limitation of motion of the thumb with a gap of five inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

3.  From September 1, 2008, the probative evidence of record reflects that the Veteran's peripheral neuropathy of the left upper extremity, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, at worst, was productive of pain and moderate neurological manifestations.  


CONCLUSIONS OF LAW

1.  For the period prior to August 8, 2006, the criteria for the assignment of an initial compensable disability rating for residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 5155, 5227, 5230 (2015).

2.  For the period from August 8, 2006, the criteria for the assignment of an initial 20 disability rating, but no higher, for residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5010, 5155, 5227, 5230 (2015).

3.  For the period from August 8, 2006, the criteria for the assignment of a separate, 20 percent disability rating, but no higher, for a thumb disability, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5010, 5228 (2015).

4.  For the period from September 1, 2008, the criteria for the assignment of an initial 20 disability rating, but no higher, for peripheral neuropathy of the left upper extremity, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8716 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a June 2007 letter sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The November 2008, April 2014 and April 2015 examination reports and the January 2014, August 2014 and May 2015 VA opinions reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Veteran testified at a Board hearing in January 2012.  The hearing was adequate as the Veteran's Law Judge explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in March 2013, November 2013 and November 2014 in order to afford the Veteran VA examinations and supplemental VA opinions, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Left Ring Finger

The Board notes that, for the purposes of applying the rating criteria, the Veteran's right arm is documented as his "major" arm and thus, his left arm is his "minor" arm.  The Board also notes that, according to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a , for digits II through V, the metacarpophalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  Moreover, the Board highlights that the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

The residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints are currently rated as noncompensable (0percent) prior to August 8, 2006 and rated as 10 percent disabling from August 8, 2008, under 38 C.F.R. § 4.71a, DC 5010, which provides ratings for arthritis due to trauma, and is rated as degenerative arthritis under DC 5003.  

DC 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.  A note accompanying the DC 5227 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under DC 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) ring or little finger.  

Under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the rating for the fourth finger disability at issue must not exceed ratings assigned for amputation of this finger.  DC 5155 contemplates amputation of the ring finger, and a 20 percent rating is assigned for major or minor hand ring finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5155 (2015).  

After considering the relevant evidence, the Board finds that the residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints does not warrant an initial compensable rating prior to August 8, 2006 and warrants a higher 20 percent rating under DC 5515, though no greater rating.  

For the period prior to August 8, 2006, the probative evidence of record, including the July 1984 and February 2004 VA examinations, a February 2003 private treatment report and VA medical records, reflects the residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints was, at worst, productive of limitation of motion, no ankylosis and no x-ray evidence of arthritis.  Although a February 2004 VA x-ray report reflects mild degenerative changes at the first metacarpophalangeal joint, this is not the ring finger, rather, the first metacarpophalangeal joint is the index finger.  In fact, x-ray evidence of arthritis in the left ring finger was not demonstrated until an August 2006 VA x-ray report.  Therefore, a compensable disability rating under DC 5010 based on arthritis is not warranted.  

VA examinations from July 1984 and February 2004 reflect findings of limitation of motion of the ring finger.  These records do not reflect the Veteran's limitation of motion was akin to ankylosis.  Additionally, the February 2003 private treatment report reflects that the Veteran was unable to flex the DIP joint of the ring finger, though he was in excellent shape.  He was provided an aluminum splint to wear for support.  The private physician also found that the Veteran had very minimal functional deficit and nothing she could do to treat him surgically will improve his status at that time.  

In this case, prior to August 8, 2006, the Board observes that the applicable DCs 5227 and 5230 only at most provide for a 0 percent rating, either when there is ankylosis (irrespective of whether it is favorable versus unfavorable) or any limitation of motion of the (major or minor) ring or little finger.  Id.  Moreover, the evidence of record prior to August 8, 2006 does not reflect that any other digits on the left hand are ankylosed or limited in motion as a result of his service-connected left ring finger.

As no medical professional has described the Veteran's disability as being manifested by an actual amputation with metacarpal resection and more than half the bone lost or by an isolated muscle injury prior to August 8, 2006, his left ring finger disability is most appropriately evaluated as noncompensable prior to August 8, 2006, under DC 5010, based on painful motion.

Even considering the Veteran's complaints of problems with and pain prior to August 8, 2006, there is no evidence of additional limitation of motion or functional loss on examination during this period.  See 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. at 207-08.  Johnson, 9 Vet. App. 7; see Mitchell, 25 Vet. App. at 38-43.  Further, as the Veteran is been assigned the maximum disability rating available based on symptomatology that includes limitation of motion under DCs 5010, 5230, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, such does not provide an additional basis for an even higher evaluation.  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating at any time prior to August 8, 2006.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

For the from August 8, 2006, the probative evidence of record, including private and VA medical records, the November 2008, April 2013, April 2014 VA examinations and January 2014, August 2014, and May 2015 VA addendum opinions, reflects the residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints have been, at worst, productive of diminished functioning such that amputation with prosthesis would equally serve the Veteran and limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Given the findings that the Veteran's left ring finger functioning is so diminished that amputation with prosthesis would equally serve the Veteran, the Board believes that it is best to rate the Veteran by analogy to 38 C.F.R. § 4.71a, DC 5155, covering amputation of the ring finger.  This DC provides two ratings: a 20 percent for amputation with metacarpal resection (more than one-half the bone lost), and a 10 percent rating for amputation without metacarpal resection, at the proximal interphalangeal joint.  As VA examiners have found the Veteran would be equally served by amputation with prosthesis it is likely that such would more nearly approximately amputation with metacarpal resection, the Board determines that the 20 percent rating most closely approximates the Veteran's disability and the functional effects resulting therefrom.  Therefore, for the period from August 8, 2006, a 20 percent disability rating, though no higher, is therefore warranted.  

In this case, the Board observes that the 20 percent disability rating is the maximum possible rating assignable for the Veteran's left ring finger disability, as the amputation rule provides that disability ratings must not exceed ratings assigned for amputation of this finger.  38 C.F.R. §§ 4.68, 4.71a, DC 5155.

Accordingly, the Veteran's residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints warrants a 20 percent disability rating, though no higher, under DC 5155 from August 8, 2006.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The medical evidence of record also reflects the Veteran's left hand functioning is diminished due to the left ring finger disability.  In a May 2015 VA addendum opinion, a VA examiner opined that the observed partial disability of the left hand was caused and aggravated beyond its natural progression by the service-connected disability of the left fourth finger.  The November 2008 VA examination reflects findings of limitation of motion of the thumb with a gap of five inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Therefore, pursuant to the note accompanying the DC 5227, instructing consideration of whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand, and DC 5228 regarding limitation of the thumb, the Board finds a separate 20 percent rating for the Veteran's thumb is warranted.  38 C.F.R. § 4.71a, DCs 5227, 5228.  

Peripheral Neuropathy of Left Upper Extremity

The Veteran's peripheral neuropathy of the left upper extremity has been rated DC 8716 for neuralgia, which provides ratings for paralysis of the ulnar nerve.  Under DC 8516 paralysis of the ulnar nerve, DC 8616 for neuritis of the ulnar nerve and DC 8716 for neuralgia of the ulnar nerve, incomplete paralysis of the ulnar nerve for either arm warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate minor arm and 30 percent for the major arm, and a 30 percent evaluation when severe for the minor arm and 40 percent for the major arm.  Complete paralysis of the ulnar nerve warrants a 50 percent evaluation for the minor arm and 60 percent for the major arm where there is complete paralysis, with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the theum; flexion of wrist weakened.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

As previously noted, the Veteran's right arm is documented as his "major" arm and thus, his left arm is his "minor" arm.  

The probative evidence of record, including the private and VA medical records the November 2008, April 2013, April 2014 VA examinations and January 2014, August 2014, and May 2015 VA addendum opinions, demonstrates that, from September 1, 2008, the Veteran's peripheral neuropathy of the left upper extremity, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, at worst, was productive of pain and moderate neurological manifestations.  After several Board remands requested electrodiagnostic testing, a May 2015 VA addendum neurology report revealed findings of moderate left cubital syndrome ( partial compression of
proximal left ulnar nerve at elbow level).  Additionally, the Veteran's ulnar nerve injury was found to be related to his June 2008 surgery.  See August 2014 VA addendum opinion.  Therefore, as the Veteran was provided a temporary 100 percent disability rating for convalescence following his June 2008 left hand surgery from June 1, 2008 to August 31, 2008, a 20 percent disability rating, though no higher, is warranted for peripheral neuropathy of the left upper extremity, as the minor arm, from September 1, 2008.  

The Board observes that, at no point during the pendency of this appeal has the peripheral neuropathy of the left upper extremity caused what has amounted to severe incomplete paralysis or complete paralysis of the ulnar nerve.  Additionally, muscle atrophy was never found.  Moreover, as the neurological involvement is wholly sensory, the rating assigned should be for the mild or at most moderate degree.  38 C.F.R. § 4.124a.  Therefore, at most, a 20 percent rating is warranted under DC 8716.

Accordingly, the Veteran's peripheral neuropathy of the left upper extremity, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, warrants a 20 percent disability rating, though no higher, from September 1, 2008, under DC 8716.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8716; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lay Statements

The Board observes that the Veteran is competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his left ring finger and left hand on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, severity of symptoms and characterization of incomplete paralysis and symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left ring finger and left hand are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left ring finger disability and peripheral neuropathy of the left upper extremity such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the Board has found a TDIU claim has been inferred with the claims on appeal and this issue is being remanded for additional development, no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

For the period prior to August 8, 2006, an initial compensable disability rating for residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints is denied.  

For the period from August 8, 2006, an initial 20 disability rating, but no higher, for residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints is granted, subject to the statutes and regulations governing the payment of VA compensation.

For the period from August 8, 2006, the criteria for the assignment of a separate, 20 percent disability rating, but no higher, for a thumb disability, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, is granted, subject to the statutes and regulations governing the payment of VA compensation.

For the period from September 1, 2008, the criteria for the assignment of an initial 20 disability rating, but no higher, for peripheral neuropathy of the left upper extremity, associated with residuals of an injury to the left ring finger with degenerative joint disease of the second and third interphalangeal joints, is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The VA medical evidence indicates the Veteran may be unemployable or productive of only marginal employment, due to his service-connected disabilities.  38 C.F.R. § 4.16(a), (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Board is of the opinion that another examination needs to be accomplished prior to further appellate review in order to assess the impact of all of the Veteran's service-connected disabilities upon his employment/employability at present.  Therefore a remand is necessary.  

As the file reflects the Veteran has received ongoing treatment from VA, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  

2.  After the above development has been completed, arrange for an appropriate VA examination of all the Veteran's service-connected disabilities.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing for each service-connected disability should be performed.  

The examiner should identify and describe in detail all effects and limitations to employment and daily life attributable to the Veteran's service-connected disabilities.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (i.e., hearing loss, tinnitus, left ring finger disability, thumb disability, peripheral neuropathy of left upper extremity, scar of left ring finger), either alone or in combination, without consideration of his nonservice-connected disorders or age, precludes him from obtaining or maintaining any substantially gainful (more than marginal) employment gainful employment consistent with his education and employment background.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file to support his/her conclusions.  

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of unemployability at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then, readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


